DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the specie, 25-vitamin D3, in the reply filed on 10/5/2021 is acknowledged.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,329,677 (‘677) in view of US 6,521,608 (‘608). ‘677 teaches a method of suppressing iPTH level or maintain iPTH level in chronic kidney failure patients (see claims 1-14). ‘677 teaches the vitamin D compound as 25-vitamin D3 (see claims 17-19). ‘677 teaches the iPTH level being maintained (see claims 1-4).
‘677 does not expressly teach the use of transdermal formulation of the herein claimed vitamin D compound. ‘677 does not expressly teach the herein claimed dosage of the vitamin D compound.
‘608 teaches a transdermal administration of vitamin D compound including 25-hydroxyvitamin D3 for treating cancer (see claims 12 and 15, also col. 16, line 51 bridging col. 17, line 12). ‘608 teaches various excipients can be used to formulate the vitamin D compounds into pharmaceutical dosage forms. Those include pharmaceutically acceptable salts to adjust the osmotic pressure, buffers, preservatives (see col. 16, lines 58-61).

One of ordinary skill in the art would have been motivated to employ the transdermal administration of 25-hydroxyvitamin D3 in the method of preventing or treating hyperparathyroidism secondary to chronic kidney failure. Since transdermal delivery is well-known to be useful in deliver vitamin D compounds include 25-hydroxyvitamin D3, employing transdermal delivery of the same would be reasonably expected to be effective. Furthermore, since the dosage of vitamin D compound is related to the serum level of the same, having the target serum level taught in the prior art, The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,402,855 (‘855) in view of US 6,521,608 (‘608). ‘855 teaches a method of preventing or treating secondary hyperthyroidism in chronic kidney failure patients (see claims 1-3). ‘855 teaches the vitamin D compound as 25-vitamin D3 (see claim 4). ‘855 teaches the serum level of 25-hydroxyvitamin D to be achieved (see claims 18-20).

‘608 teaches a transdermal administration of vitamin D compound including 25-hydroxyvitamin D3 for treating cancer (see claims 12 and 15, also col. 16, line 51 bridging col. 17, line 12). ‘608 teaches various excipients can be used to formulate the vitamin D compounds into pharmaceutical dosage forms. Those include pharmaceutically acceptable salts to adjust the osmotic pressure, buffers, preservatives (see col. 16, lines 58-61).
It would have been obvious to one of ordinary skill in the art to employ the transdermal administration of 25-hydroxyvitamin D3 in the method of preventing or treating hyperparathyroidism secondary to chronic kidney failure.
One of ordinary skill in the art would have been motivated to employ the transdermal administration of 25-hydroxyvitamin D3 in the method of preventing or treating hyperparathyroidism secondary to chronic kidney failure. Since transdermal delivery is well-known to be useful in deliver vitamin D compounds include 25-hydroxyvitamin D3, employing transdermal delivery of the same would be reasonably expected to be effective. Furthermore, since the dosage of vitamin D compound is related to the serum level of the same, having the target serum level taught in the prior art, The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,913,852 (‘852) in view of US 6,521,608 (‘608). ‘855 teaches a method of preventing or treating secondary hyperthyroidism in chronic kidney failure patients (see claims 1 and 12). ‘852 teaches the vitamin D compound as 25-vitamin D3 and the herein claimed dosage (see claim 1). ‘852 teaches the serum level of 25-hydroxyvitamin D to be achieved (see claims 18-20).
‘852 does not expressly teach the use of transdermal formulation of the herein claimed vitamin D compound. ‘8552 does not expressly teach the herein claimed excipients of the vitamin D compound.
‘608 teaches a transdermal administration of vitamin D compound including 25-hydroxyvitamin D3 for treating cancer (see claims 12 and 15, also col. 16, line 51 bridging col. 17, line 12). ‘608 teaches various excipients can be used to formulate the vitamin D compounds into pharmaceutical dosage forms. Those include pharmaceutically acceptable salts to adjust the osmotic pressure, buffers, preservatives (see col. 16, lines 58-61).
It would have been obvious to one of ordinary skill in the art to employ the transdermal administration of 25-hydroxyvitamin D3 in the method of preventing or treating hyperparathyroidism secondary to chronic kidney failure.
One of ordinary skill in the art would have been motivated to employ the transdermal administration of 25-hydroxyvitamin D3 in the method of preventing or treating hyperparathyroidism secondary to chronic kidney failure. Since transdermal delivery is well-known 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.